Fletcher, Justice.
This is the second appearance of this case before the court. In Murray v. State, 261 Ga. 824 (413 SE2d 453) (1992), we remanded the case to the trial court for an evidentiary hearing on appellant’s claim that his trial counsel provided ineffective assistance. Such a hearing was conducted by the trial court on March 9, 1992 and the claim was denied on March 16, 1992.1 Appellant appeals from that denial and we affirm.
1. Appellant’s first three enumerations of error are without merit in that they were raised, litigated and decided adversely to him in the *436case’s previous appearance before this court. Accord Murray, 261 Ga. 824 (2).
Decided October 2, 1992.
Mark J. Nathan, for appellant.
Spencer Lawton, Jr., District Attorney, Larry Chisolm, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Peggy R. Katz, Staff Attorney, for appellee.
2. The final enumeration concerns the effectiveness of the assistance provided by trial counsel. Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1984) sets forth the standard by which such claims are to be measured and requires one asserting such an error to make two affirmative showings: that counsel’s performance was deficient and that such deficiency prejudiced the defense. Id. at 687; see also Jowers v. State, 260 Ga. 459 (396 SE2d 891) (1990).
On remand to the trial court for a hearing on the effectiveness of trial counsel, appellant reasserted what he contends are deficiencies in trial counsel’s performance. However, he did not attempt to establish that those claimed deficiencies prejudiced the defense. As a result, appellant failed to satisfy the requirements of Washington and his claim of ineffective assistance was correctly denied.

Judgment affirmed.


Clarke, C. J., Bell, P. J., Hunt, Benham and Sears-Collins, JJ., concur.


 A notice of appeal was filed on March 19, 1992. The case was docketed in this court on May 12, 1992 and, on June 26, 1992, was submitted for decision without oral argument.